P401




      ,%-HE       Aaao



                          September 25, 1947

Bon. Fred V. Meredith,            Opinion Ho, v-389
County ittiormy,
Kauf5an-county,                   m:   Applicability  of 8. I?.
KauWan, Tamas                          120, SOth Leg,, to the
                                       crlu   of lPUrae,r without
                                       i%Rlioe.
Dear Mr. mreaith:
              Your i%quest for an opinion      upon the above
eubjeot   metter is in pert es follows:
              *       whether H.B. 120, 50th Leg-
       Islet&    9“the Adult ,Probatioo Law woula
       be construed to inolude dr to erciuae the
       oliense of Piluraer uithout Malice, or in
      ,other worbe whether the Court would have
       the power under the new act to probate the
       eentenoe of one oonrfctea, 03 Muraer uith-
       out IIalloe.   Spscirlcally,     n, hare a
       oouple of cam9 of the sort graving out of
       automobile collisions,       death as a result,
       the defendant boiug an intoxicated driver
      ,at time of the collision,a
              That part of 3etction1, or Et.3.120, of the
SCth Legislature   pertinent to your inquiry is as follore:
               We courts of th8 State of Texas
      having origlaal    juri8alation   or orlnainal
      actions,   when it shall eppear to the satie-
      faction   of the court that the ends of jus-
      tice and the beet interest8      of the publio
      an well as the deiendMt will be subsexvad
      thereby ehall heve the power, rtter oomic-
      tion or a pl8a of guilty for any orime or
      offense exOept.muraer, rape, end orrenses
      against morals, deoenc        and chestits,   a .,
      to suspend the imposit Pon or the exektlon

              Article     1256 or the Pen01 Cods defines     the
offtanae 0r aurbr       as iollown:               .
                                                                       .




Hon. Fred V. Meredith   - Page 2    (V-389)


            “Whoever shall voluntarily kill any
      person within this State shall be guilty
      or muraer.N
              In the oese of Woseley v. State,     196 8.91.
(ad) 828,   it ,is nald:
              ~Now.every unlawful killing-that      is, in-
      tended killing-is     murder, with punlebment auth-.
      ofized to be rlxed, therefor,from       two yeara’ oon-
      finenent in the penitentiary        to aeath, at the
      aiscretion   of the jury.     There are now no de-
      grees of the Orif&@ of murder. ~Indeed, one oon-
      vioted of murder whioh the jury found was oom-
      mitted without melioe MY, upon’s re-trial.,        be
      convicted   of, iqurder with ‘tilloe   and a puhiehment
      iixed lo o o r dingJoubert
                               ly. v. State, 136 Tex.
      Cr, B. 219, 124 ~2.W. 2d 36&. Under our present
      mrder statute,      the que~stion of murder with end
      without malice relates      only to the punishment
      authorized to be 1nflioted.v
            Your question,   thererore,   ie answered to the.
effect that a murder without malioe la, nevertheless    emur-
derv within the meaning of H. B. 100. 120, and as euoh 4s
hot within the provisions,, for probation.


             Murder without malice is within the exoep-
      tlona to H.B. Wo, 120 of the 50th Legislature
      and thus exoluaed ?rOB the probation Dxovialona
      therein contained.   Moseley-v, State,-196  S.W.
      26 822.
                                    Yours very truly,
                               ATTORNEY
                                      GEIUBRAL
                                             OF,TEEAS


                             ,‘By   a4+z+                       “~‘,
ATTORNEY
       GBBERAL
                                    Ooie Speer
0S:mw:wb                            Asai &ant